DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14-16, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. (U.S. Publication No. 2017/0115198 hereinafter Niemela) in view of applicant cited Kessel (DE2733571, hereinafter Kessel).
	With respect to Claim 9, Niemela discloses [see fig 2 unless otherwise noted] a control cabinet for an exhaust gas measuring system, the control cabinet comprising:
   a cabinet body [para 118];
  an outlet tube [tube between CON4 to valve 280];
   a first connection element [CON4] which is directly mechanically connected to the outlet tube;
   an inlet tube [610]
   a second connection element [CON1] which is directly mechanically connected to the inlet tube; and
   a component [DET1] of the exhaust gas measuring system arranged in the cabinet body, the component comprising an inlet [near CON3] and an outlet [near CON4], the outlet being connected via the first connection element [near CON4] to the outlet tube [290], and the inlet being connected via the second connection element [near CON3] to the inlet tube.
	Niemela does not disclose that the first connection element or the second connection element is configured to be mounted selectively in a first connection position or in a second connection position so that the outlet tube connecting to the first connection element or the inlet tube connecting to the second connection element is aligned horizontally in the first connection position and vertically in the second connection position, the outlet is arranged in an outlet connection plane or the inlet is arranged in an inlet connection plane, each of the outlet connection plane and the inlet connection plane comprising an angle of 45 degrees with respect to a horizontal plane, and the first connection element is formed to be angled-tube-like, the angled-tube-like first connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the outlet connection plane, or the second connection element is formed to be angled-tube-like, the angled-tube-like second connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the inlet connection plane.
	Kessel disclose rotatable angled-tube-like connection elements arranged at 45 degrees to the plane for the benefit of being able to switch between right angle orientation and coaxial orientation.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Niemela’s first and second connection element such that the first connection element or the second connection element is configured to be mounted selectively in a first connection position or in a second connection position so that the outlet tube connecting to the first connection element or the inlet tube connecting to the second connection element is aligned horizontally in the first connection position and vertically in the second connection position, the outlet is arranged in an outlet connection plane or the inlet is arranged in an inlet connection plane, each of the outlet connection plane and the inlet connection plane comprising an angle of 45 degrees with respect to a horizontal plane, and the first connection element is formed to be angled-tube-like, the angled-tube-like first connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the outlet connection plane, or the second connection element is formed to be angled-tube-like, the angled-tube-like second connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the inlet connection plane for the benefit of ease of connection to different exhaust systems.
	With respect to Claim 14, Niemela discloses further comprising: a dilution tunnel [para 57], wherein, the component of the exhaust gas measuring system is a flow control device [para 59; pump provides flow control] of a CVS system, and the dilution tunnel is connected via the inlet tube to the flow control system.
	With respect to Claim 15, Niemela discloses, further comprising: a pump, wherein, the component of the exhaust gas measuring system is a flow control device of a CVS system, and the pump is connected via the outlet tube to the flow control device.  Although Niemela doesn’t specify that the pump is a fan, fans are well known in the art to move air.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try using a fan pump as they are one of a finite number of predictable types of pumps with a reasonable expectation of success.  
	With respect to Claim 16, Niemela discloses a control cabinet for an exhaust gas measuring system, the control cabinet comprising: a cabinet body [para 118]; an outlet tube [tube between CON4 to valve 280];a first connection element [CON4] which is directly mechanically connected to the outlet tube; an inlet tube [610] a second connection element [CON1] which is directly mechanically connected to the inlet tube; and a component [DET1] of the exhaust gas measuring system arranged in the cabinet body, the component comprising an inlet [near CON3] and an outlet [near CON4], the outlet being connected via the first connection element to the outlet tube, and the inlet being connected via the second connection element to the inlet tube.
	Niemela does not disclose that the first connection element and the second connection element are adapted to be mounted selectively in the first connection position or in the second connection position so that the inlet tube connecting to the first connection element and the outlet tube connecting to the second connection element are aligned horizontally in the first connection position and vertically in the second connection position, the outlet is arranged in an outlet connection plane and the inlet is arranged in an inlet connection plane, each of the outlet connection plane and the inlet connection plane comprising an angle of 45 degrees with respect to a horizontal plane, the first connection element is formed to be angled-tube-like, the angled-tube-like first connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the outlet connection plane, and the second connection element is formed to be angled-tube-like, the angled-tube-like second connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the inlet connection plane.
	Kessel disclose rotatable angled-tube-like connection elements arranged at 45 degrees to the plane for the benefit of being able to switch between right angle orientation and coaxial orientation.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Niemela’s first and second connection element such that the first connection element and the second connection element are adapted to be mounted selectively in the first connection position or in the second connection position so that the inlet tube connecting to the first connection element and the outlet tube connecting to the second connection element are aligned horizontally in the first connection position and vertically in the second connection position, the outlet is arranged in an outlet connection plane and the inlet is arranged in an inlet connection plane, each of the outlet connection plane and the inlet connection plane comprising an angle of 45 degrees with respect to a horizontal plane, the first connection element is formed to be angled-tube-like, the angled-tube-like first connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the outlet connection plane, and the second connection element is formed to be angled-tube-like, the angled-tube-like second connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the inlet connection plane for the benefit of easier connection to the exhaust systems.
	With respect to Claim 21, Niemela discloses further comprising: a dilution tunnel [para 57], wherein, the component of the exhaust gas measuring system is a flow control device [para 59; pump provides flow control] of a CVS system, and the dilution tunnel is connected via the inlet tube to the flow control system.
	With respect to Claim 22, Niemela discloses, further comprising: a pump, wherein, the component of the exhaust gas measuring system is a flow control device of a CVS system, and the pump is connected via the outlet tube to the flow control device.  Although Niemela doesn’t specify that the pump is a fan, fans are well known in the art to move air.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try using a fan pump as they are one of a finite number of predictable types of pumps with a reasonable expectation of success.
	With respect to Claim 22, Niemela discloses a control cabinet for an exhaust gas measuring system, the control cabinet comprising: a cabinet body [para 118]; a first connection element [CON2] which penetrates the cabinet body; an outlet tube [tube between CON2 and 680]; a second connection element [CON1] which penetrates the cabinet body; an inlet tube [610]; and a component [120] of the exhaust gas measuring system arranged in the cabinet body, the component comprising an inlet [near POR2] and an outlet [near CON2], the outlet being connected via the first connection element to the outlet tube, and the inlet being connected via the second connection element to the inlet tube.

	Niemela does not disclose that the first connection element or the second connection element is configured to be mounted selectively in a first connection position or in a second connection position so that the outlet tube connecting to the first connection element or the inlet tube connecting to the second connection element is aligned horizontally in the first connection position and vertically in the second connection position, the outlet is arranged in an outlet connection plane or the inlet is arranged in an inlet connection plane, each of the outlet connection plane and the inlet connection plane comprising an angle of 45 degrees with respect to a horizontal plane, and the first connection element is formed to be angled-tube-like, the angled-tube-like first connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the outlet connection plane, or the second connection element is formed to be angled-tube-like, the angled-tube-like second connection element being adapted to be mounted in the first connection position and in the second connection position via a 1800 rotation in the inlet connection plane.
	Kessel disclose rotatable angled-tube-like connection elements arranged at 45 degrees to the plane for the benefit of being able to switch between right angle orientation and coaxial orientation.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Niemela’s first and second connection element such that the first connection element and the second connection element are adapted to be mounted selectively in the first connection position or in the second connection position so that the inlet tube connecting to the first connection element and the outlet tube connecting to the second connection element are aligned horizontally in the first connection position and vertically in the second connection position, the outlet is arranged in an outlet connection plane and the inlet is arranged in an inlet connection plane, each of the outlet connection plane and the inlet connection plane comprising an angle of 45 degrees with respect to a horizontal plane, the first connection element is formed to be angled-tube-like, the angled-tube-like first connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the outlet connection plane, and the second connection element is formed to be angled-tube-like, the angled-tube-like second connection element being adapted to be mounted in the first connection position and in the second connection position via a 180 degree rotation in the inlet connection plane for the benefit of easier connection to the exhaust systems.


Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela and Kessel in further view of Blumke et al. (U.S. Patent No. 6,553,818, hereinafter Blumke).
	With respect to Claim 10, the combination of Niemela and Kessel disclose the control cabinet as recited in claim 9, further comprising: a collection inlet [Kessel; near CON3]; and a collection outlet [Kessel; near CON4] but does not disclose that the component of the exhaust gas measuring system further comprises a plurality of flow-through tubes which enter into the collection inlet and into the collection outlet, the outlet is arranged at the collection outlet, and the inlet is arranged at the collection inlet.
	Blumke discloses a similar exhaust gas control cabinet wherein the component of the exhaust gas measuring system further comprises a plurality of flow-through tubes [see 30; fig 3.] which enter into the collection inlet and into the collection outlet, the outlet is arranged at the collection outlet, and the inlet is arranged at the collection inlet.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Niemela and Kessel such that the component of the exhaust gas measuring system further comprises a plurality of flow-through tubes which enter into the collection inlet and into the collection outlet, the outlet is arranged at the collection outlet, and the inlet is arranged at the collection inlet for the benefit of being able to run different test on the exhaust gas while conditioning each flow-through tubes differently.
	With respect to Claim 11, the combination of Niemela, Kessel and Blumke disclose the control cabinet as recited in claim 10, wherein, at least one of the collection outlet and the collection inlet is provided with a first connection plane and a second connection plane which are arranged opposite to each other, the first connection plane and the second connection plane each comprise an angle of 45 degrees with respect to the horizontal plane, and the first connection plane and the second connection plane are arranged perpendicular to each other.  See perpendicular connectors of Blumke’s collection inlets and outlets on 30.
	With respect to Claim 12, the combination of Niemela, Kessel and Blumke disclose the control cabinet as recited in claim 10, wherein, at least one of the first connection element and the second connection element comprise at least one first portion which is connected to the collection inlet or to the collection outlet and at least one second portion which connects to the first portion, wherein, a wall of the at least one first portion, a wall of the at least one second portion, and a wall of at least one of the collection outlet and the collection inlet each comprise an angle to a longitudinal horizontal axis of the connection element, and in the first connection position of the connection element, the angle of the wall of the collection outlet or of the collection inlet to the horizontal longitudinal axis is larger than the angle of the wall of the first portion, and the angle of the wall of the first portion to the horizontal longitudinal axis is larger than the angle of the wall of the second portion, so as to provide a curve-like flow deflection.  Recall that Niemela’s CON3 and CON4 are replaced by rotatable connectors angled at a 45 degree angle.  When they are rotated in opposite directions it would provide a curve like flow deflection.
	With respect to Claim 17, the combination of Niemela and Kessel disclose further comprising: a collection inlet [Kessel; near CON3]; and a collection outlet [Kessel; near CON4] but does not disclose that the component of the exhaust gas measuring system further comprises a plurality of flow-through tubes which enter into the collection inlet and into the collection outlet, the outlet is arranged at the collection outlet, and the inlet is arranged at the collection inlet.
	Blumke discloses a similar exhaust gas control cabinet wherein the component of the exhaust gas measuring system further comprises a plurality of flow-through tubes [see 30; fig 3.] which enter into the collection inlet and into the collection outlet, the outlet is arranged at the collection outlet, and the inlet is arranged at the collection inlet.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Niemela and Kessel such that the component of the exhaust gas measuring system further comprises a plurality of flow-through tubes which enter into the collection inlet and into the collection outlet, the outlet is arranged at the collection outlet, and the inlet is arranged at the collection inlet for the benefit of being able to run different test on the exhaust gas while conditioning each flow-through tubes differently.
	With respect to Claim 18, the combination of Niemela, Kessel and Blumke disclose the control cabinet as recited in claim 17, wherein, at least one of the collection outlet and the collection inlet is provided with a first connection plane and a second connection plane which are arranged opposite to each other, the first connection plane and the second connection plane each comprise an angle of 45 degrees with respect to the horizontal plane, and the first connection plane and the second connection plane are arranged perpendicular to each other.  See perpendicular connectors of Blumke’s collection inlets and outlets on 30.
	With respect to Claim 19, the combination of Niemela, Kessel and Blumke disclose the control cabinet as recited in claim 17, wherein, at least one of the first connection element and the second connection element comprise at least one first portion which is connected to the collection inlet or to the collection outlet and at least one second portion which connects to the first portion, wherein, a wall of the at least one first portion, a wall of the at least one second portion, and a wall of at least one of the collection outlet and the collection inlet each comprise an angle to a longitudinal horizontal axis of the connection element, and in the first connection position of the connection element, the angle of the wall of the collection outlet or of the collection inlet to the horizontal longitudinal axis is larger than the angle of the wall of the first portion, and the angle of the wall of the first portion to the horizontal longitudinal axis is larger than the angle of the wall of the second portion, so as to provide a curve-like flow deflection.  Recall that Niemela’s CON3 and CON4 are replaced by rotatable connectors angled at a 45 degree angle.  When they are rotated in opposite directions it would provide a curve like flow deflection.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela and Kessel in further view of applicant cited Hartmann (EP2317833, hereinafter Hartmann) and Zhang (U.S. Publication No. 2015/0355066, hereinafter Zhang).
	With respect to Claim 13, the combination of Niemela and Kessel disclose the control cabinet as recited in claim 9, but doesn’t provide any details about the cabinet or that the component of the exhaust gas measuring device is rotatable by 180 degrees about a horizontal axis so that the outlet faces the ceiling element in a first position and the bottom element in a second position.
	Hartman shows a CVS exhaust gas control cabinet with a ceiling and bottom element.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Niemela’s control cabinet has a ceiling and bottom element in order to protect the internal components from the top and bottom directions.
	Zhang discloses that the component of the exhaust gas measuring device is rotatable by 180 degrees about a horizontal axis so that the outlet faces the ceiling element in a first position and the bottom element in a second position.  See para 22.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Niemela and Kessel such that the component of the exhaust gas measuring device is rotatable by 180 degrees about a horizontal axis so that the outlet faces the ceiling element in a first position and the bottom element in a second position for the benefit of increased flexibility in connecting to an exhaust source.
	With respect to Claim 20, the combination of Niemela and Kessel disclose the control cabinet as recited in claim 16, but doesn’t provide any details about the cabinet or that the component of the exhaust gas measuring device is rotatable by 180 degrees about a horizontal axis so that the outlet faces the ceiling element in a first position and the bottom element in a second position.
	Hartman shows a CVS exhaust gas control cabinet with a ceiling and bottom element.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Niemela’s control cabinet has a ceiling and bottom element in order to protect the internal components from the top and bottom directions.
	Zhang discloses that the component of the exhaust gas measuring device is rotatable by 180 degrees about a horizontal axis so that the outlet faces the ceiling element in a first position and the bottom element in a second position.  See para 22.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Niemela and Kessel such that the component of the exhaust gas measuring device is rotatable by 180 degrees about a horizontal axis so that the outlet faces the ceiling element in a first position and the bottom element in a second position for the benefit of increased flexibility in connecting to an exhaust source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  During an updated search the examiner found two more prior art with rotatable angled connectors attached to inlet/outlets of fluid handling systems for the purpose of redirecting flow, see U.S. Patent No. 5,769,707 and WO2004/110648.
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.  Although the new claims and new claim amendments overcome the previous interpretation of Niemela, the same embodiment of Niemela teaches the current claims.  See rejection above for new element matching showing how Niemela teaches the new claim limitations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        




                                                                                                                                                                                                    /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855